Plaintiff wife has not been candid about the assets possessed by her, especially if one credit her claim in her reply affidavit that she is the owner of the stock that she eoncededly obtained from defendant husband. In view of that circumstance and because she is possessed of some assets, although how much still remains she has never made clear, the modifications above set forth are merited. Of course, there should be an early trial. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Eager and Noonan, JJ.